DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the drawing objections
The specification changes filed June 2nd 2022 have been deemed improper and therefore not entered (See below).  Therefore, the objecti of March 16th 2022 has not been withdrawn. However, the examiner would like to note that a similar specification to the one filed June 2nd 2022 would overcome the drawing objection if the new matter was omitted.
In regards to the prior art rejections
Applicant’s arguments, see remarks, filed June 2nd 2022, with respect to 1-4,6, and 8-10 have been fully considered and are persuasive.  The rejection of March 16th 2022 has been withdrawn. 
However, there are some issues regarding the claims (see below).
Specification
The substitute specification filed June 2nd 2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: in para 28 "
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 17.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 line 27-28 "the elongated member is a cylindrical body" the specification does not have support for this limitation. Fig 4 merely shows a rectangular cross section. Claims 2-4, 6, and 8-10 are rejected due to their dependency on claim 1.


Allowable Subject Matter
Claims 1-4, 6, and 8-10 would be allowed if written to overcome 112 rejection.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the bolt acceptor member comprises a first plate, a second plate, and a third plate; wherein the first plate of the bolt acceptor member and the second plate of the bolt acceptor member extend outwardly from the iamb attachment wall and the third plate of the bolt acceptor member connects the first plate and the second plate, wherein the third plate of the bolt acceptor member is parallel with the jamb attachment plate, whereby the first plate, the second plate, the third plate, and the iamb attachment wall define a vertical aperture; wherein the first plate of the bolt acceptor member comprises a second horizontal aperture and the second plate of the bolt acceptor member comprises a third horizontal aperture. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Regarding claim 1, the prior art of record, including Adams (US 0177674 A) and Harry (US 2403065 A), teaches lockable bolt devices having much of the claimed structure, but fails to teach each and every limitation of the claims. Specifically, the prior art fails to teach the bolt acceptor member comprises a first plate, a second plate, and a third plate; wherein the first plate of the bolt acceptor member and the second plate of the bolt acceptor member extend outwardly from the iamb attachment wall and the third plate of the bolt acceptor member connects the first plate and the second plate, wherein the third plate of the bolt acceptor member is parallel with the jamb attachment plate, whereby the first plate, the second plate, the third plate, and the iamb attachment wall define a vertical aperture; wherein the first plate of the bolt acceptor member comprises a second horizontal aperture and the second plate of the bolt acceptor member comprises a third horizontal aperture, in addition to the other claimed structure and functionality. One of ordinary skill in the art would not find it obvious to modify the structure of the lockable bolt device as claimed in the instant application without the use of hindsight and/or destroying the references. Therefore, the prior art does not disclose the lockable bolt device of claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675